Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 4 August 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chae et al. (US Pat. Pub. 2018/0350665).
Regarding claim 1, Chae teaches a back-end-of-the-line (BEOL) interconnect structure comprising:
a hybrid metal-containing electrically conductive structure and a copper-containing electrically conductive structure embedded in an interconnect dielectric 
Regarding claim 2, Chae discloses the BEOL interconnect structure of claim 1, wherein the hybrid metal containing region and the hybrid metal containing liner are composed of Ru, Co, Rh, Ni, W, Ir, Mo or alloys thereof [paragraph [0027], Ru].
Regarding claim 3, Chae teaches the BEOL interconnect structure of claim 1, wherein the second critical dimension is two times greater than the first critical dimension [paragraph [0019], an example given is 20nm vs 50nm, the second critical dimension would be more than double the first].
Regarding claim 4, Chae disclose the BEOL interconnect structure of claim 3, wherein the first critical dimension is from 5nm to 80nm [paragraph [0019], less than 10nm to 200nm].

Regarding claim 6, Chae discloses the BEOL interconnect structure of claim 5, wherein the diffusion barrier liner of the hybrid-metal containing electrically conductive structure has a topmost surface that is coplanar with a topmost surface of the hybrid metal-containing region [206 and 208 are coplanar at the top of the recess].
Regarding clam 7, Chae teaches the BEOL interconnect structure of claim 1, wherein the first diffusion barrier liner of the copper- containing electrically conductive structure directly contacts the interconnect dielectric material layer and is located on sidewalls and a bottom wall of the hybrid metal-containing liner, and the second diffusion barrier liner is located on sidewalls and a bottom wall of the copper-containing region and directly contacts the hybrid metal-containing liner [fig. 4f, 206 lines the sidewalls and bottom of the copper containing electrically conductive structure, 210 lines the sidewalls and bottom of the copper containing region and touches 208].
Regarding claim 8, Chae discloses the BEOL interconnect structure of claim 7, wherein the first diffusion barrier liner of the copper-containing electrically conductive structure has a topmost surface that is coplanar with a topmost surface of each of the hybrid metal containing liner, the second diffusion barrier liner and the copper containing region [fig. 4f, 212, 210, 208, 206 are all coplanar at the top of the recess].

Regarding claim 10, Chae discloses the BEOL interconnect structure of claim 1, wherein both the hybrid metal-containing electrically conductive structure and the copper-containing electrically conductive structure are partially embedded in the interconnect dielectric material layer [fig. 4f, the structures are at least partially embedded in 100].
Regarding claim 11, Chae teaches the BEOL interconnect structure of claim 1, wherein the hybrid metal-containing electrically conductive structure excludes a copper-containing region and any other diffusion barrier liner [fig. 4f, the hybrid metal structure only contains a diffusion barrier liner 206 and hybrid metal 208, no copper or other liners].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae as applied to claims 1-11 above, and further in view of the following arguments.

a hybrid metal-containing electrically conductive structure and a copper-containing electrically conductive structure embedded in an interconnect dielectric material layer, wherein the hybrid metal-containing electrically conductive structure has a first critical dimension and is composed of a hybrid metal-containing region, and the copper-containing electrically conductive structure has a second critical dimension that is greater than the first critical dimension and comprises a hybrid metal-containing liner, a diffusion barrier liner and a copper- containing region, wherein the hybrid metal-containing region and the hybrid metal-containing liner are compositionally the same and include a metal or metal alloy that has a higher bulk resistivity than copper [fig. 4f, hybrid metal containing electrically conductive structure 208 on the left side of dielectric 200, with a first critical dimension (width), liner 206 around 208, copper containing electrically conductive structure 212 on the right side of 200 with a second critical dimension greater (wider) than the first, containing a first barrier liner 206, hybrid liner 208, second barrier liner 210 and copper region 212, 208 is the same in both structures].
With respect to the hybrid metal containing electrically conductive structure being composed entirely of hybrid metal (lacking a liner), Chae uses the phrase “may be deposited” with respect to barrier layer 206 [paragraphs [0027, 0035 and 0042]].  It would be well known to one of ordinary skill in the art to omit the barrier layer if you did not require the added protection it provides during processing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816